Title: To James Madison from John Francis Mercer, 16 February 1802
From: Mercer, John Francis
To: Madison, James


Sir,
Council Chamber Annapolis February 16 1802
Samuel Chase, Esquire, Agent for the recovery of the Bank Stock of Maryland, in the British Funds, has transmitted to the Executive of this State, the letter which you favoured him with of the 13 Instant; intimating that the British Ministers had discovered a design to exclude this subject from the Negotiation pending between the two Governments, with an intention of remanding it to their Courts of Justice.
Sensible as this Executive are of the deep interest of the State in this Communication and of the implicit confidence, which the Legislature have always reposed in the Government of the United States, it has not failed to excite the strongest solicitude. A sensibility will be felt here from this disappointment, proportioned to the sanguine expectations of success, which the communicated progress of the Diplomatic Agency has from time to time excited; and its failure at the moment of its expected completion, from the inconstancy of a foreign Nation, may give rise to conclusions unfavourable to the Administration of our own.
Under these impressions, the Executive of Maryland, feel an unimpaired confidence, that the Government of the Union will never abandon this Claim of their State, more especially if the[y] consider that the loss of time consumed in this Negotiation altho’ a serious disadvantage, is of little moment when compared to that of the favorable conjunctures which have passed away, never probably to recur—the one when to the pressure of a foreign War so formidable as to threaten the national existence of Great Britain, and which rendered highly desirable every amicable adjustment of differences which might increase her Enemies; has now succeeded the security and confidence of a general peace—the other when Motives of prudence as well as honour which gave pointed force to the Claims of this State on the British Government, which they were urging against us, the doubtfull demands of their own Citizens, are now or will be silenced by complete success on their part. With what prospects, under these circumstances, may we be permitted to ask, will the State of Maryland re:appear in British Courts of Justice with the implied discountenance of their Government and the manifest desertion of our own?
The Executive of Maryland cannot for a Moment indulge the belief, that the President will ever consent to the abandonment of a Claim, the Justice of which he so strongly urged when placed in the department you now fill.
Permit me Sir, to solicit your serious attention to the foregoing general considerations, and to refer you to the particular observations made by Mr. Chase, in his letter to this Executive, Extracts from which I do myself the honour to inclose, and receive the assurances of the profound respect with which I am Your Obedient Servant
John. F. Mercer
 

   Letterbook copy (MdAA: Executive Letter Book); FC (MdAA: Blue Book 3); Tr (CSmH). Tr sent as enclosure in JM to Rufus King, 25 Feb. 1802. Minor differences between the copies have not been noted. Enclosed extracts not found, but see n. 3.


   See JM to Chase, 12 Feb. 1802.


   In the FC this sentence reads, “The sensibility arising from this disappointment, will be proportioned here, to the sanguine expectations of success, which the diplomatic Agency has from time to time afforded.” The last part of the sentence, included in the letterbook copy and Tr, was omitted from the FC.


   Chase, after having received JM’s 12 Feb. letter, wrote to Mercer on 13 Feb., expressing his uncertainty about whether the obstacles to the Maryland claim had come from the king or from private individuals. If the former, Chase could not understand why the king would seek a decision from the lord chancellor; if the latter, the ministers, he presumed, must know that Chancellor Thurlowe had already decided against the claim. Chase apparently concluded that if there was no alternative to a decision in chancery, the Maryland legislature would have to accept it, adding, “If Mr. King cannot succeed, of which I have little hopes, I believe I shall not live to see the end of this business” (Chase to Mercer, 13 Feb. 1802, summarized in Morris L. Radoff, The Bank Stock Papers, no. 5 of Calendar of Maryland State Papers [Annapolis, 1947], p. 25).

